ACCEPTED
                                                                                                        03-14-00397-CV
                                                                                                                5225674
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  5/11/2015 10:31:17 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
                                    No. 03-14-00397-CV
                 ____________________________________________________
                                                                                    FILED IN
                              In the Court of Appeals                        3rd COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                           for the Third Judicial District                   5/11/2015 10:31:17 AM
                                                                                 JEFFREY D. KYLE
                                   Austin, Texas                                      Clerk
                 ____________________________________________________

                             American Multi-Cinema, Inc.,
                                                       Appellant/Cross-Appellee,

                                                  v.

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                            Appellees/Cross-Appellants.
                 ____________________________________________________

                         On Appeal from the 200th Judicial District Court
                                      Travis County, Texas

                 ____________________________________________________

            Appellees’/Cross-Appellants’ Unopposed Motion for
           Extension of Time to File a Motion for Rehearing and/or
                          Reconsideration En Banc
                 ____________________________________________________

To the Honorable Third Court of Appeals:

       Appellees/Cross-Appellants Glenn Hegar, Comptroller of Public Accounts of

the State of Texas, and Ken Paxton, Attorney General of the State of Texas, file this

unopposed motion under Rule 49.8 and 10.5(b) requesting that the time for filing a

motion for rehearing and/or reconsideration en banc be extended for fourteen days,



Appellees’ Motion for Extension of Time to File a Motion for Rehearing              Page 1
from May 15, 2015 (the current due date) to May 29, 2015, and in support show as

follows:

1.      The Court rendered judgment on April 30, 2015.

2.      Per Tex. R. App. P. 49.1, Appellees’ motion for rehearing and/or

reconsideration en banc is due within 15 days of the Court’s judgment on May 15,

2015.

3.      Per Tex. R. App. P. 49.8, Appellees timely request an additional 14 days to

file a motion for rehearing and/or reconsideration en banc, extending the time to file

to May 29, 2015.

4.      Appellees have not previously requested to extend the time to file their motion

for rehearing and/or reconsideration en banc.

5.      Good cause exists to grant this request. This is a case of substantial importance

to the State, and for that reason, it requires additional time to review the opinion and

and fully brief the State’s reasons for seeking rehearing and/or reconsideration en

banc.

6.      This extension is not being sought for purposes of delay but rather so that a

thorough and clear motion for rehearing and/or reconsideration en banc may be

presented to the Court.

7.      Appellant/Cross-Appellee is not opposed to this motion.


Appellees’ Motion for Extension of Time to File a Motion for Rehearing     Page 2
8.     Wherefore, Appellees/Cross-Appellants Glenn Hegar, Comptroller of Public

Accounts of the State of Texas, and Ken Paxton, Attorney General of Texas, request

that this motion be granted, and that the time for filing a motion for rehearing and/or

reconsideration en banc be extended to May 29, 2015.

                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General

                                              CHARLES E. ROY
                                              First Assistant Attorney General

                                              JAMES E. DAVIS
                                              Deputy Attorney General for Civil Litigation

                                              ROBERT O’KEEFE
                                              Division Chief
                                              Financial Litigation, Tax, and
                                              Charitable Trusts Division


                                              /s/Charles K. Eldred
                                              CHARLES K. ELDRED
                                              Attorney-in-Charge
                                              Financial Litigation, Tax, and
                                              Charitable Trusts Division
                                              State Bar No. 00793681
                                              P.O. Box 12548
                                              Austin, Texas 78711-2548
                                              512-475-1743
                                              512-477-2348 (fax)
                                              charles.eldred@texasattorneygeneral.gov

                                              Attorneys for Appellees

Appellees’ Motion for Extension of Time to File a Motion for Rehearing           Page 3
                          CERTIFICATE OF CONFERENCE


     I certify that conferred with Doug Sigel, counsel for Appellant/Cross-
Appellee, and he does not oppose this Motion:


                                                /s/Charles K. Eldred
                                                Charles K. Eldred



                              CERTIFICATE OF SERVICE

       I certify that a copy of this document was served on May 11, 2015 on Doug
Sigel, counsel for Appellant/Cross-Appellee, to doug.sigel@ryanlawllp.com.



                                                /s/Charles K. Eldred
                                                Charles K. Eldred




Appellees’ Motion for Extension of Time to File a Motion for Rehearing   Page 4